neah power SySTEMS ANNOUNCES AN INITIAL ORDER FOR ITS POWERCHIP TM FUEL CELL From A MAJOR U. S. DEFENSE CONTRACTOR Bothell, WA, June 26, 2012 – Neah Power Systems, Inc., (OTCBB: NPWZ) www.neahpower.com, a developer of power solutions using proprietary, award winning technology for the military, transportation, and portable electronic devices, announced today that it has received an initial purchase order for its Powerchip TM fuel cell from a Fortune 150, US-based defense supplier. The initial order is for one 25-Watt Powerchip TM fuel cell. The defense supplier is exploring the use of Neah’s Powerchip TM fuel cell for a range of applications including soldier power, remote power stations, and unmanned underwater and aerial vehicles. The terms of the purchase order require the Company to ship the unit within ten weeks upon receipt of the order, and the payment terms require the customer to pay within fifteen days of receipt of the unit. Neah anticipates additional purchase orders from this customer throughout the remainder of calendar 2012, with broader adoption in 2013. Neah CEO, Dr. Chris D’Couto stated “Receiving our first initial order from a top tier defense contractor marks an important moment and a significant milestone in the history of our company. Neah’s patented, award winning Powerchip TM technology with its proprietary all-liquid fuel and oxidant system has opened up a growing universe of applications that were previously considered unsuitable for fuel cells. The higher power density and lower manufacturing costs found in our units allows Neah to offer differentiated and competitive products for a variety of defense, commercial and consumer customers. “This order adds significant credibility to our technology as companies look at efficient and effective alternatives to traditional power supplies. We are working diligently with this customer through the testing phase of the Powerchip TM unit, and we are optimistic our technology will continue to exceed expectations,” concluded Dr. Chris D’Couto. ### About Neah Power Neah Power Systems, Inc. (NPWZ.OB) is a developer of long-lasting, efficient and safe power solutions for the military, transportation, and portable electronics applications. Neah uses a unique, patented and award winning, silicon-based design for its Powerchip
